DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 & 13 are objected to because of the following informalities:  that “the first hinge is perpendicular to an axis of the first hinge.” That second occurrence of “first hinge” should actually be, second hinge.  Appropriate correction is required.

Claims 8-9 & 17-18 are objected to because of the following informalities:  Both sets of doors on the second wall cannot be both perpendicular to the length of the trailer. Only one is…the other is parallel.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trucco (US 3,323,838).
Referring claim 1, Trucco et al. discloses a trailer (10, fig 1), comprising: 
a metal frame (14, fig 1); 
a first dump bed (12, fig 1) coupled to the frame substantially near a forward end of the frame; and 
a second dump bed (13, fig 1) coupled to the frame substantially near a rearward end of the frame.

Referring claim 5, Trucco et al. furthermore discloses the first dump bed and the second dump bed are independently controlled (seen in fig 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trucco (US 3,323,838) further in view of Elliott (US 8,485,607).
Regarding claim 10, a modified Trucco et al. discloses the limitations of claims 1. 
A modified Trucco et al. discloses the claimed invention except for a maximum distance between the first wall of the first dump bed and the second wall of the second dump bed is less than 3 feet.  It would have been obvious to one having ordinary skill in the art, before the effective filling date of the claimed invention to explicitly disclose a maximum distance between the first wall of the first dump bed and the second wall of the second dump bed is less than 3 feet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trucco et al. (US 3,323,838) further in view of Elliott (US 8,485,607).
Regarding claim 11, Trucco et al. discloses trailer (10, fig 1), comprising: 
a frame (14, fig 1); 
a first dump bed (12, fig 1) coupled to the frame; 
a second dump bed (13, fig 1) coupled to the frame; 
Trucco et al. does not disclose a control system.
However, Elliott teaches a control system (700, fig 7) configured to independent operate either the first dump bed or the second dump bed.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a trailer with a plurality of dump beds, such as that disclosed by Trucco et al. to have a control system configured to independent operate either the first dump bed or the second dump bed as taught by Elliott in order to be able to selectively dump different materials at different locations.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trucco (US 3,323,838) further in view of Elliott (US 8,485,607).
Regarding claim 19, a modified Trucco et al. discloses the limitations of claims 11. A modified Trucco et al. discloses the claimed invention except for a maximum distance between the first wall of the first dump bed and the second wall of the second dump bed is less than 3 feet.  It would have been obvious to one having ordinary skill in the art, before the effective filling date of the claimed invention to explicitly disclose a maximum distance between the first wall of the first dump bed and the second wall of the second dump bed is less than 3 feet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please

Allowable Subject Matter
Claims 2, 4-9 & 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers discloses a side dump body.  Griffis discloses a two-way side dump body trailer.  Longest discloses a dumping body.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612